DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Applicant argues the assembly of Tucker no longer reads on the amended claims. However, the Examiner maintains that the “dimensioned to” clause of claim 1 still only requires that the band of material is capable of being positioned such that such that a first portion of the band of material is disposed around the end of the elongated smoking device body and a second portion of the band of material is disposed around the cartridge, rather than positively requiring that the band is currently positioned in this manner. The assembly of Tucker thereby reads on the present limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vaping device" and “the band of elastic material”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 2013/0192615). 
Tucker teaches an assembly comprising an air restriction sleeve and an electronic smoking device, comprising: an electronic smoking device comprising: an elongated smoking device body 72, and a cartridge 70 connected onto an end of the elongated smoking device body: and a restriction sleeve, comprising a sleeve 87 comprising a band of silicone (elastic) material, the band of material defining an open top end and an open bottom end; and an aperture 88 passing through the band of elastic material [Fig. 18; 0100-0101].  The aperture necessarily restricts passage of air. 
The “dimensioned to” clause of claim 1 still only requires that the band of material is capable of being positioned such that such that a first portion of the band of material is disposed around the end of the elongated smoking device body and a second portion of the band of material is disposed around the cartridge, rather than positively requiring that the band is currently positioned in this manner. Due to the pliable nature of the sleeve of Tucker, the band is inherently also capable of being positioned such that such that a first portion of the band of material is disposed around the end of the elongated smoking device body and a second portion of the band of material is disposed around the cartridge, to wrap fully and continuously around a connection location where the cartridge and the body of the vaping device meet, to provide support to the connection location where the cartridge and the body of the vaping device meet, and seal the passage of air and prevent any leaks at the connection location where the cartridge and the body of the vaping device meet.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker.
Tucker does not teach the band of elastic material of is generally rectangular in cross section. However, changes in shape are considered prima facie obvious to one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Tucker teaches the aperture lines up with an opening [0100], wherein the opening is round and has a dimeter of less than 2 mm (0.08 inches) [0038]. This suggests to one of ordinary skill in the art that the aperture should also be round with and a diameter of less than 2 mm, overlapping the claimed range, for allowing air to flow. Alternatively Tucker teaches the size controls the level of resistance to draw [0034], and therefore one of ordinary skill in the art would have found it obvious to optimize the diameter as a matter of routine experimentation to achieve the desired level of resistance to draw.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 2014/0150785) in view of Tucker.
Regarding claims 1, 3, and 8-10, Malik teaches an assembly comprising a sleeve and an electronic smoking device, comprising: an electronic smoking device comprising: an elongated smoking device body 14, and a cartridge 12 connected onto an end of the elongated smoking device body [Fig. 1]: and a sleeve comprising: a band of elastic rubber material dimensioned to wrap fully and continuously around a vaping device, the band of material defining an open top end and an open bottom end [Fig. 7; 0053-0054]. The sleeve thereby wraps fully and continuously around the entire electronic smoking device, including a circumferential connection between the cartridge and the end of the elongated smoking device, provides support to the connection location where the cartridge and the body of the vaping device meet, and seals the passage of air and prevents any leaks at the connection location where the cartridge and the body of the vaping device meet
An aperture is not disclosed. Tucker teaches a sleeve for an electronic smoking device comprising an aperture to line up with air inlets [0100]. It would have been obvious to one of ordinary skill in the art to modify the sleeve of Malik to include an aperture passing through the band of elastic material to line up with air inlets of the smoking device. The aperture necessarily restricts passage of air. 
Regarding claims 4 and 7, modified Malik does not teach the band of elastic material of is generally rectangular in cross section. However, changes in shape are considered prima facie obvious to one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a 
Regarding claim 5, Tucker teaches the air inlet 1122 is round [Fig. 1] It would have been obvious to one of ordinary skill in the art to use a round air inlet and sleeve aperture in modified Malik to achieve the same predictable result of allowing air to flow into the device.  
Regarding claim 6, modified Malik as applied to claim 1 is silent to an orifice diameter. Tucker teaches the aperture lines up with an air inlet opening [0100], wherein the air inlet has a dimeter of less than 2 mm (0.08 inches) [0038]. It would have been obvious to one of ordinary skill in the art to use this diameter for both the air inlet and orifice of modified Malik to achieve the same, predictable result of allowing air to flow into the device. Alternatively Tucker teaches the size controls the level of resistance to draw [0034], and therefore one of ordinary skill in the art would have found it obvious to optimize the diameter of the opening and aperture as a matter of routine experimentation to achieve the desired level of resistance to draw.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malik and Tucker as applied to claim 1 above, and further in view of Griffith (US 2013/0255702).
Modified Malik does not specifically teach the aperture is positioned mid-way between the open top and bottom ends of the band of elastic material. Griffith teaches an electronic smoking device wherein an air inlet 17 is positioned mid-way between the top and bottom ends of the device [Fig. 1]. As this is a conventional positioning known in the art, it would have been obvious to one of ordinary skill in the art to position the air inlet of modified Malik mid-way between the top and bottom ends of the electronic smoking device and correspondingly position the aperture mid-way between the open top and bottom ends of the band of elastic material to achieve predictable results, i.e. allowing air to flow into the electronic smoking device. 
 Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malik and Tucker as applied to claim 1 above, and further in view of Qiu.
Malik in view of Tucker teaches the sleeve fits over an electronic smoking device. The sleeve is not taught to have a rectangular cross section. Qiu teaches an electronic smoking device may have either a round or rectangular cross section [0029]. As this is a conventional shape known in the art, it would have been obvious to one of ordinary skill in the art to modify the electronic smoking device and sleeve of modified Malik to be rectangular in cross section to achieve predictable results. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERIC YAARY/Examiner, Art Unit 1747